Citation Nr: 0001566	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-08 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an original rating in excess of 10 percent 
for a chest wall deformity.  

2.  Entitlement to an initial compensable evaluation for 
residuals of right inguinal hernia repair.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active duty for training from 
August 1980 to August 1983, from March to July 1991, and in 
June 1996.  As of June 1997, he was assigned to a United 
States Army Reserve Unit.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
VARO in Seattle which granted service connection for chest 
wall deformity, status post broken ribs, and assigned a 
10 percent evaluation, effective October 8, 1996, and which 
granted service connection for residuals of right inguinal 
hernia repair and assigned a noncompensable evaluation from 
October 8, 1996.  In a rating decision dated in October 1998, 
it was determined that the correct effective date for the 
grant of service connection and the noncompensable evaluation 
for the residuals of the right inguinal hernia repair was 
June 23 1996, the day after the veteran's discharge from a 
period of active duty for training.

In December 1997, the RO issued a statement of the case, 
which included the issues listed on the front page of this 
decision as well as the issues of entitlement to an earlier 
effective date for the grant of service connection for a 
chest wall injury and service connection for skin rashes.  At 
a hearing held at the RO in June 1998, the hearing officer 
reported that the veteran was withdrawing his appeal as to 
the issues of entitlement to service connection for skin 
rashes and an earlier effective date for the grant of service 
connection for the chest wall injury.  The veteran was 
present when the hearing officer reported this information.  
The Board concludes that the hearing officer's statement when 
reduced to writing together with the veteran's implicit 
consent, meets the requirements for withdrawal of an appeal 
set forth in 38 C.F.R. § 20.204 (1999).

In its statement of the case, the RO listed the issue of 
entitlement to "pay for time veteran was unable to work due 
to hernia."  In his substantive appeal and hearing testimony, 
the veteran offered no contentions regarding this issue.  
Subsequently he was awarded a temporary total rating for 
convalescence for the period from August 2, to September 30, 
1996.  The veteran has not expressed disagreement with this 
decision, or asserted that the hernia prevented him from 
working during other periods.  Accordingly, the Board 
concludes that the grant of the temporary total rating was a 
grant of the benefit sought, and that the issue of 
entitlement to "pay for time veteran was unable to work due 
to hernia" is no longer before the Board.

The issue of entitlement to an evaluation in excess of 10 
percent for chest wall deformity will be the subject of the 
remand portion of this decision.



FINDING OF FACT

There has been no recurrence of hernia since repair of the 
right inguinal hernia in August 1996.  Prior to surgery, the 
hernia was manifested by a symptomatic groin bulge without 
protrusion.



CONCLUSION OF LAW

The criteria for a compensation evaluation for residuals of 
right inguinal hernia repair have not been met during any 
period since service connection became effective.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.114, Diagnostic Code 7338 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code are set forth in the VA's 
Schedule for Rating Disabilities codified in 38 C.F.R. Part 
4, and represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

With these principles in mind, the Board will consider 
whether the veteran was entitled to a compensable evaluation 
for residuals of a right inguinal hernia during any period 
since the effective date of service connection.

Analysis.

The postoperative residuals of the veteran's right inguinal 
herniorrhaphy are currently rated as noncompensably disabling 
under Diagnostic Code 7338.  38 C.F.R. § 4.115, Diagnostic 
Code 7338.  A noncompensable evaluation is assigned for 
hernia which is not operated, but remediable, or is small and 
reducible or without true hernia protrusion.  A 10 percent 
evaluation is provided for an inguinal hernia which is 
postoperative, recurrent, readily reducible, and well 
supported by truss or belt.  The next higher rating of 30 
percent is assigned for an inguinal hernia which is small, 
postoperative recurrent, or unoperated irremediable, not well 
supported by a truss, or not readily reducible.  Finally, a 
60 percent evaluation is warranted for an inguinal hernia 
which is large, postoperative, recurrent, not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable.

The veteran underwent elective repair of right inguinal 
hernia in August 1996 after complaining of an increasingly 
symptomatic right groin bulge after a lifting strain several 
months previously.  He reportedly tolerated the procedure 
well.  

The record discloses that prior to the surgery the hernia was 
manifested by a bulge without any reports of true hernia 
protrusion.  Thus, the disability would not have met the 
criteria for a compensable evaluation prior to the surgery.

The veteran was assigned a temporary total disability rating 
for convalescence based on hospitalization for his service-
connected disability from August 2, 1996.  The prehospital 
rating of 0 percent was reestablished effective October 1, 
1996.

When examined by VA in August 1998, the veteran described a 
pulling sensation whenever he lifted weights.  On examination 
there was no hernia on the left side.  The right 
herniorrhaphy was well healed and showed no evidence of 
recurrence.  The area was very tight, and this was noted as 
possibly being the reason he felt the pulling sensation.  It 
was stated the surgical result was excellent.  

Since there is no evidence that there has been recurrence of 
the hernia since the surgery, the disability does not meet 
the criteria for a compensable evaluation for any period 
since the expiration of the temporary total rating.  The 
pertinent assessment was remote history of right inguinal 
herniorrhaphy, without evidence of recurrence.

On the VA examination the veteran's herniorrhaphy scar was 
described as well healed, and there is no other clinical 
evidence that the scar is painful, tender or otherwise 
symptomatic.  Thus a compensable evaluation could not be 
provided on the basis of the surgical scar.  38 C.F.R. 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1999).

Consideration has also been given to the application of the 
extraschedular evaluation provisions of 38 C.F.R. § 3.321(b).  
The evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Specifically, there has 
not been a demonstration of marked interference with 
employment specifically attributable to the service-connected 
postoperative residuals of the right inguinal hernia or 
frequent periods of hospitalization due to that disorder so 
as to render impractical the application of the regular 
schedular criteria.

There is no evidence that the veteran has been hospitalized 
for recurrent herniation since the repair surgery.  
Additionally, no marked interference of employment is shown 
as it has not been reported that the veteran has missed any 
work due to the hernia repair.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
for a compensable evaluation for postoperative residuals of 
right inguinal hernia repair.


ORDER

A compensable evaluation for right inguinal hernia repair is 
denied.


REMAND

The veteran's chest wall deformity has been rated by the RO 
under Diagnostic Code 5319 which pertains to support and 
compression of the abdominal wall and lower thorax, flexion 
and lateral motions of the spine, synergists in strong 
downward movement of the arm, and the muscles of the 
abdominal wall.  Under this code, a 10 percent rating is 
assigned where there is moderate muscle damage.  The next 
higher rating of 30 percent is for assignment where there is 
moderately severe muscle damage.  The maximum rating of 50 
percent is provided when the muscle damage is severe.  
38 C.F.R. § 4.73, Code 5319.

The veteran's disability could also be rated under the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 6843 (1999), 
which provides for the evaluation of traumatic chest wall 
defect.  Under that diagnostic code, an evaluation is 
dependent on the results of pulmonary function testing.  The 
veteran has not been afforded such testing.

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (1996); see 38 C.F.R. 
§ 19.9 (1996).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

In the instant case, the service medical records reflect that 
on one occasion in June 1982, the veteran was kicked in the 
right breast area.  Pain was aggravated with deep 
inspiration.  The assessment was a contusion of the right 
chest region. 

An examination conducted at the time of military discharge in 
May 1983 showed protrusion of the right costal cartilage with 
some crepitus and moderate local tenderness.  A diagnosis was 
made of healing fracture of the costal cartilage.

At the time of the hearing before a hearing officer at the RO 
in June 1998, the veteran indicated that while serving as a 
military policeman in service, he was involved in a brawl in 
which he was blindsided and kicked a few times in the chest.  
He indicated he was eventually informed that he had broken 
three ribs and this had resulted in a prominent protrusion to 
the right of the sternum.  He indicated that he had to limit 
his participation in sports. 

The veteran was accorded an examination for rating purposes 
by VA in August 1998.  It was indicated that he was currently 
employed in construction.  He was right-handed.  He was not 
taking any medications. 

History was given of having sustained an injury to the lower 
right rib cage in 1982 in service.  The veteran stated that 
the exact nature of his problem was not recognized, but 
eventually it was indicated that he had three rib fractures.  
It was reported they were not well healed, but it was stated 
he had a callus that showed a significant protrusion.  There 
was no scarring.  The area of healing tended to be the area 
where the abdominal muscles attached to the lower rib cage.  
It was that location that sustained the large callus 
formation.  Accordingly, he had pain with any kind of 
activity resulting in contracture of the abdominal muscles.  
This included sit-ups, of which he was able to do 45 in his 
regular training with the Army Reserves.  He stated he was 
able to run 2 miles in 13 plus minutes, to do 100 push-ups, 
and to do weight training.  However, he added he was 
constantly limited by pain.  He stated that he attempted to 
work through these things and continued doing exercises.  He 
did not report dyspnea on exertion.  He had no problem with 
breathing or shortness of breath.  

On examination he was described as in no acute distress.  
Examination of the right rib cage showed normal breath 
sounds.  There was no evidence of cicatrix formation.  There 
was a fairly large area, about 3.5 centimeters in length, 
which was protruding and which raised outward at least 2 
centimeters on the right lower costal margin of the rib cage.  
It was not painful to touch, but was painful to contracture 
of the abdominal muscles, including the rectus abdominis, the 
abdominal oblique muscles, and transverse muscles of the 
abdomen.  

Recent examination of the chest showed hypertrophic 
calcification over the right anterior chest wall.  Otherwise, 
the examination was normal.  The examination assessment was 
status post multiple rib fractures involving the right costal 
margin anteriorly, resulting in pain with contracture of the 
abdominal muscles.  

In view of the foregoing, this case is remanded for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his chest 
wall defect since service.  The RO should 
take all necessary steps to obtain those 
records not already part of the claims 
folder.

2.  The veteran should be afforded an 
appropriate examination to assess the 
current severity of his service connected 
chest wall deformity.  The examiner 
should review the claims folder prior to 
completing the examination report.  The 
examiner should report the veteran's 
forced expiratory volume after one second 
(FEV-1), the ratio of FEV-1 to forced 
vital capacity (FVC), diffusion capacity 
of the lung for carbon monoxide by the 
single breath method (DLCO (SB)), and 
maximum exercise capacity.  The examiner 
should also comment on whether the 
veteran has cor pulmonale, right 
ventricular hypertrophy, pulmonary 
hypertension, , episodes of acute 
respiratory failure, or need for 
outpatient oxygen therapy.  The examiner 
should comment on whether any abnormal 
finding is attributable to the service 
connected chest wall defect.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any requested action is not 
undertaken, or is deficient in any 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The examination requested in this remand is 
necessary to evaluate the veteran's claim.  He is advised 
that a failure without good cause to report for scheduled 
examinations, could result in the denial of the veteran's 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

